Citation Nr: 0829658	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  05-00 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis of the right knee.     

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus 
type II.

5.  Entitlement to service connection for an eye disorder, 
claimed as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 until 
September 1968.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Huntington, 
West Virginia.


FINDINGS OF FACT

1.  Rheumatoid arthritis of the right knee was not manifest 
during service.

2.  Rheumatoid arthritis of the right knee was not identified 
for many years after service separation and is unrelated to 
service. 

3.  The competent medical evidence does not show that the 
veteran has a hearing disability for VA purposes. 

4.  Tinnitus was not demonstrated during service or for over 
three decades thereafter.

5.  No competent evidence relates tinnitus to active service. 

6.  Hypertension was not manifest during service.

7.  Hypertension was not identified for many years after 
service separation and is unrelated to service.

8.  The weight of evidence does not show that hypertension is 
attributed to service-connected diabetes mellitus, type II.  

9.  No competent evidence relates an eye disorder to active 
service.

10.  The weight of evidence does not show that an eye 
disorder is attributed to service-connected diabetes 
mellitus, type II. 


CONCLUSIONS OF LAW

1.  A right knee disorder, diagnosed as rheumatoid arthritis 
was not incurred in or aggravated by active service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 
3.309 (2007).

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2007).

3.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303, 3.309 (2007).

4.  Hypertension was not incurred in or aggravated by the 
veteran's period of active duty, and may not be presumed to 
have been so incurred; nor is it proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 5103(a), 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 
3.307, 3.309, 3.310 (2007).

5.  An eye condition was not incurred in or aggravated by the 
veteran's period of active duty, nor is it proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to service connection for 
rheumatoid arthritis of the right knee, hearing loss, 
tinnitus, hypertension as secondary to service-connected 
diabetes mellitus type II, and an eye disorder as secondary 
to service-connected diabetes mellitus type II.  

I. Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).   The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service Connection for Rheumatoid Arthritis of the Right 
Knee.

The Board notes that the service treatment records fail to 
reflect complaints or treatment referable to a right knee 
disorder.  At his August 1968 separation examination, the 
veteran noted that he did not have arthritis or rheumatism, 
nor did he have bone, joint or other deformity.  A clinical 
evaluation of his lower extremities revealed normal findings.  

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not support the conclusion 
that any current rheumatoid arthritis is causally related to 
active service, for the reasons discussed below.

Specifically, the records fail to reveal right knee treatment 
until December 2003. An x-ray of the right knee at that time 
contained an impression of "minor abnormality." Rheumatoid 
arthritis was diagnosed in 2004.  Thus, post-service 
treatment for the claimed disability was not shown until over 
three decades following discharge from active service.  In 
this regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the veteran is competent to give 
evidence about the symptoms he experienced.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

However, in the present case, continuity of symptomatology is 
not established by the veteran.  At the veteran's August 2007 
BVA hearing, he indicated that while in Vietnam he hit his 
knee in the process of getting into an two-and-a-half ton 
truck, resulting in soreness for a couple of days.  He 
further stated that he did not seek medical attention but 
instead "just walked it off."  He continued, stating that 
during monsoon season it would hurt for about three to four 
months.  More recently, he indicated that every couple of 
years it was really painful.  Although the veteran reported 
using a brace in 2003, and more recently a cane, at his June 
2004 VA examination he reported that he had been generally 
asymptomatic until December 2003, when he came to the 
hospital seeking help for his right knee.  

The Board has weighed the statements of the veteran against 
the absence of documented complaints or treatment following 
active duty discharge and finds that his more current 
recollections as to symptoms experienced in the distance 
past, made in connection with a claim for benefits as less 
probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Moreover, the competent evidence does not otherwise show that 
right knee arthritis is causally related to active duty 
service.  Specifically, when asked at the August 2007 BVA 
hearing if a doctor had ever told him that his right knee 
arthritis was related to service, the veteran responded "not 
specifically.  I can't remember.  I can't remember."  
Furthermore, the evidence of record does not contain a 
competent opinion causally relating the current right knee 
disorder to active service.  Although the veteran believes 
that his current right knee disorder is causally related to 
active service, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Even accepting that the veteran has a current diagnosis of 
rheumatoid arthritis of the right knee, in light of the 
amount of time that has elapsed since military service 
without documented treatment, and the absence of a medical 
nexus between his current complaints and active duty, the 
preponderance of evidence is against the claim and the appeal 
is denied. 

The Board has also considered whether service connection is 
warranted on a presumptive basis.  In this regard, a February 
2004 VA outpatient treatment note showed a diagnosis of right 
knee rheumatoid arthritis.  Under 38 C.F.R. § 3.309(a), 
arthritis is regarded as a chronic disease.  However, in 
order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within a 
period of 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).

As the evidence of record fails to establish any clinical 
manifestations of rheumatoid arthritis of the right knee 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

B.	Service Connection for Bilateral Hearing Loss.

A hearing loss disability is defined by regulation.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the above frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2007). 

The veteran's service treatment records fail to show any 
hearing loss while the veteran was in service and reflect 
audiometric test results below the threshold minimums 
outlined above.  Additionally, the veteran's separation 
examination report dated in August 1968 indicated normal pure 
tone thresholds in the frequencies between 500 and 4000 Hertz 
in decibels.

After leaving active duty, the veteran did not seek treatment 
for hearing loss until 2005, over three decades following 
discharge from service.  A May 2005 VA outpatient treatment 
note indicates that the veteran's hearing was functionally 
acceptable.  It is noted that this hearing test assessed the 
veteran's hearing in each ear with a "fixed-level screen." 
Additionally, this hearing examination was performed by a 
speech pathologist rather than a registered audiologist.  

A VA audiological examination performed in July 2006 yielded 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
10
20
20
LEFT

10
10
15
20

Speech recognition scores were 96 for both the right and left 
ears.  While the Board has considered the August 2007 letters 
submitted by the veteran's wife, sister and brother, with 
respect to his hearing, based on the audiometric results 
above, the evidence fails to establish that the veteran 
currently has a hearing loss for VA purposes.  As such, the 
veteran's claim of entitlement to service connection for 
hearing loss is denied.

C.	Service Connection for Tinnitus.

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to tinnitus.  As such, 
the service treatment records fail to demonstrate that 
tinnitus was incurred in active service. 

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

Nevertheless, a review of the post-service evidence does not 
support the conclusion that any current tinnitus is causally 
related to active service, for the reasons discussed below.

Following service, a July 2006 VA audiological examination 
noted that the veteran denied tinnitus.  It was not until the 
veteran's August 2007 BVA hearing, that he reported hearing 
ringing in his ears, beginning in Vietnam, on an occasional 
basis.  

The Board has considered the veteran's statements that his 
tinnitus began while he was in active duty.  In this regard, 
the Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board has weighed the statements of the veteran against 
the absence of documented complaints or treatment for decades 
following active duty discharge and finds that his more 
current recollections as to symptoms experienced in the 
distance past, made in connection with a claim for benefits 
as less probative.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Next, the Board finds that there is no medical nexus between 
the currently-reported tinnitus.  Specifically, no competent 
opinion causally relates the tinnitus to active service. 

Although the veteran himself contends his tinnitus relates to 
service, his opinion alone cannot create the link between his 
current symptoms and experiences during service.  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In sum, because of the prolonged period without medical 
complaint of tinnitus, the amount of time that elapsed since 
military service, and the absence of a medical nexus between 
his current complaints and active duty, the evidence does not 
support a grant of service connection for tinnitus on a 
direct basis.  

The Board has also considered whether service connection is 
warranted on a presumptive basis.  Under 38 C.F.R. 
§ 3.309(a), other organic disease of the nervous system, to 
include tinnitus, is regarded as a chronic disease.  However, 
in order for the presumption to operate, such disease must 
become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of the veteran's tinnitus within 
the applicable time period, the criteria for presumptive 
service connection on the basis of a chronic disease have not 
been satisfied.  

II. Secondary Service Connection Claims

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Additional disability resulting from the aggravation 
of a nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  The Board notes that 38 
C.F.R. § 3.310 was amended effective October 10, 2006.  Under 
the revised § 3.310(b) (the existing provision at 38 C.F.R. § 
3.310(b) was moved to sub-section (c)), any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice-
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more favorable 
to the veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 
3-00.

A. Service Connection for Hypertension, Claimed as Secondary 
to Service-Connected Diabetes Mellitus type II.

In the present case, there is no dispute as to a current 
disability.  Indeed, a VA examination in July 2006 reveals a 
diagnosis of hypertension.  It is also not in dispute that 
the veteran is service connected for diabetes.  The sole 
question for consideration, then, is whether the competent 
evidence of record indicates that his hypertension is 
proximately due to or the result of the service-connected 
disability, or was aggravated by the service-connected 
disability.

The veteran contends that he developed hypertension as a 
result of service-connected diabetes.  However, after a 
careful review of the claims file, the Board finds that the 
claim is not supported by the evidence and the appeal is 
denied.
Here, the claims file does not contain any competent opinion 
attributing the veteran's hypertension to diabetes mellitus.  
In fact, a June 2004 VA examination report indicates that the 
veteran's "hypertension and cardiomyopathy are more likely 
related to excessive alcohol consumption, which is currently 
in remission."  The examiner further commented that the 
veteran's "diabetes mellitus has been well controlled on 
oral medications, of more recent onset, and is not likely to 
be the etiology of his hypertension or cardiomyopathy." 
A July 2006 VA examination report contains a diagnosis of 
diabetes mellitus type II and a separate diagnosis of 
hypertension.  The examination report does not attribute the 
veteran's hypertension to diabetes mellitus.  In fact, the VA 
examiner commented that "the onset of hypertension is 
simultaneous with the onset of diabetes.  It is not felt to 
be related nor has it shown any progression since the onset 
of diabetes which is well controlled since last exam."  The 
Board has additionally considered the veteran's testimony at 
his August 2007 BVA hearing.  When directly asked whether a 
doctor has ever told him that his hypertension was related to 
his diabetes, the veteran commented "I can't remember 
that." 

A reasonable reading of the examiners' reports is that the 
veteran's currently-diagnosed hypertension is, in fact, not 
related to his service-connected diabetes mellitus.  No other 
competent evidence of record is contrary to these VA 
opinions.  
Furthermore, there is no competent medical evidence 
suggesting that his hypertension was aggravated by his 
diabetes.  

Although the veteran believes that his hypertension is due to 
diabetes mellitus, there is no competent evidence 
establishing a nexus between his service-connection diabetes 
and hypertension.  He is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses. Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

For the reasons set forth above, the Board finds that 
hypertension is not proximately due to or the result of his 
service-connected diabetes mellitus.  

The Board will next consider presumptive service connection, 
under 38 C.F.R. § 3.309(a), cardiovascular-renal disease, to 
include hypertension.  However, in order for the presumption 
to operate, such disease must become manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence 
of record fails to establish any clinical manifestations of 
hypertension within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  In addition, while it is 
conceded that the veteran was physically located in Vietnam 
and therefore presumed exposed to Agent Orange, hypertension 
has not been recognized by the Secretary as a disability that 
is entitled to presumptive service connection based on such 
exposure.  38 C.F.R. §§ 3.307, 3.309 (2007).  Thus, the Board 
finds that his claim for service connection for hypertension 
on a presumptive basis based on exposure to Agent Orange is 
subject to denial as a matter of law.

Having ruled out presumptive service connection in the 
present case, the Board will also consider whether a grant of 
direct service connection for hypertension is appropriate 
here; however, because no competent evidence causally relates 
his current hypertension disorder to active service, there 
was no treatment for hypertension in service, and there is no 
record of treatment for hypertension for many years following 
service, a grant of direct service connection is not 
warranted here.  See 38 C.F.R. § 3.303; Pond v. West, 12 Vet. 
App. 341, 346 (1999).

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the veteran's testimony at 
his BVA hearing, the treatment records, and the VA 
examination reports in light of the applicable law, and finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  As the weight of 
the medical evidence of record fails to support his claim, 
the Board is unable to grant the benefit sought.

B.  Service Connection for an Eye Disorder, Claimed as 
Secondary to Service-Connected Diabetes Mellitus type II.

The veteran further claims that he suffers from "eye 
problems" as a result of his service-connected diabetes.  
However, after a careful review of the claims file, the Board 
finds that the claim is not supported by the evidence and the 
appeal is denied.

Here, the claims file does not contain any competent opinion 
attributing the veteran's eye problems to diabetes mellitus.  
In fact, the examiner in a June 2004 VA examination diagnosed 
the veteran with diabetes mellitus, type II; however the 
examiner indicated that there was no evidence of diabetic 
retinopathy. 

VA outpatient treatment records following this examination 
further fail to reflect that the veteran currently has 
diabetic retinopathy.  For example, VA outpatient treatment 
records from June 2004, October 2004, December 2005, and July 
2006 indicate that the veteran did not have diabetic 
retinopathy and VA outpatient treatment records from November 
2004 and March 2005 indicate a history of "DM2 X one year s 
retinopathy," and a diagnosis of diabetes mellitus without 
retinopathy.  

In addition, following the November 2004 and March 2005 
conflicting VA outpatient records, a July 2006 VA examination 
report indicates that the veteran had diabetes without any 
evidence of diabetic retinopathy.  The examiner went on to 
note that "the (veteran) does have mild hypertensive 
retinopathy ou (each eye)."  The record also indicates that 
the veteran had cataracts in both eyes.  He testified at his 
August 2007 BVA hearing that he had undergone cataract 
surgery on both eyes. 

Clearly, the overall weight of the evidence, including a VA 
examination completed in July 2006, indicates that there is 
no evidence of diabetic retinopathy.  The Board has taken 
into consideration the veteran's contentions at his August 
2007 BVA hearing that he has had doctors which have 
attributed his cataracts to his diabetes mellitus.  However, 
the evidence of record does not contain opinions relating the 
veteran's eye problems to diabetes mellitus.  In addition, a 
June 2004 VA progress note reflects that the veteran's 
cataracts were to be followed to the point that extraction 
would be beneficial to monitor for diabetic retinopathy.  It 
was not stated that the cataracts were in any way related to 
the veteran's diabetes mellitus.

Even though the veteran believes that his eye problems are 
due to diabetes mellitus, there is no competent evidence 
establishing a nexus between his service-connection diabetes 
and eye disorder.  He is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, as a lay person, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

Based on the foregoing evidence, it is found that the veteran 
is not entitled to service connection for an eye disability 
on a secondary basis.  Having ruled out entitlement to 
secondary service connection in the present case, the Board 
will also consider whether a grant of direct service 
connection for an eye disorder is appropriate here. 

The Board notes that the service treatment records fail to 
reflect complaints or treatment referable to an eye disorder.  
At his August 1968 separation examination, the veteran's 
vision was noted as corrected to 20/20 bilaterally.  Clinical 
evaluation of the veteran's eyes, to include an 
ophthalmoscopic study, revealed normal findings. 

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not support the conclusion 
that any current eye disorder is causally related to active 
service, for the reasons discussed below.

The Board has considered the veteran's statements at the 
August 2007 BVA hearing where he indicates that "when I came 
back from Vietnam and went to the V.A. Center between '73 to 
'75... my eyes started watering and matted up and I couldn't 
stand light or nothing, and I went there and he said I had 
some kind of Asian disease from Vietnam, and he gave me 
internal medicine and salve. It only took about a week to 
clear up."  The Board has additionally considered that the 
veteran was diagnosed with cataracts in 2004.  However, after 
weighing the statements of the veteran against the absence of 
documented complaints or treatment for several decades 
following active duty discharge, the Board finds that his 
more current recollections as to symptoms experienced in the 
distance past, made in connection with a claim for benefits 
as less probative.  

Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.  
Additionally, there is no competent evidence linking any 
current eye disorder to the veteran's service.  Without 
competent evidence linking a current eye disorder to service, 
or to a service-connected disorder, the Board finds that the 
veteran's eye disorder is not proximately due to service.

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the veteran's testimony at 
his BVA hearing, the treatment records, and the VA 
examination reports in light of the applicable law, and finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  As the weight of 
medical evidence fails to support his claim, the Board is 
unable to grant the benefit sought.

III. VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2004 that fully addressed 
all of the notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2007, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA 
outpatient treatment records.  Additionally, the veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  

Next, specific medical opinions pertinent to the issues on 
appeal were obtained in June 2004 and July 2006.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to these claims.  

The Board acknowledges that the veteran's representative at 
the BVA hearing indicated there are numerous records that the 
veteran's civilian employer General Motors has which are 
relevant to his hearing loss claim.  However, based on the 
fact that the veteran does not have a current hearing loss 
under VA standards a remand to obtain these records would not 
be appropriate.  Efforts to obtain such records with respect 
to the veteran's other claims is also not necessary since the 
veteran does not claim treatment for right knee arthritis, 
tinnitus, hypertension, or an eye disorder by any medical 
provided connected with General Motors.  Additionally, at the 
veteran's BVA hearing the veteran's representative indicated 
that there were VA records with respect to the veteran's 
hypertension claim from the early 1990's not associated with 
the claims file.  The Board however, also finds that a remand 
to obtain these records is not warranted.  The veteran stated 
at the time of his hearing that he was admitted into a 
"city" hospital, and once again, the veteran simply asserts 
that he experienced some type of cardiac even at this time, 
not that he received treatment for hypertension.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for rheumatoid arthritis of the right knee 
is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus type II, is denied.

Service connection for an eye disorder, claimed as secondary 
to diabetes mellitus type II, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


